Case 1:20-cv-00928-DCJ-JPM Document 8 Filed 09/09/20 Page 1 of 1 PageID #: 31



                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

 MALIK YOGESH,                         CIVIL DOCKET NO. 1:20-CV-00928-P
 Petitioner

 VERSUS                                JUDGE DAVID C. JOSEPH

 WARDEN, ET AL.,                       MAGISTRATE JUDGE PEREZ-MONTES
 Respondents

                                JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein (ECF No. 3) and after a de novo review of the record

including the Objection filed by Petitioner (ECF No. 4) and the Response/Affidavit

filed by Petitioner (ECF No. 6), and having determined that the findings and

recommendation are correct under the applicable law;

      IT IS ORDERED that Petitioner’s Motion for Temporary Restraining Order

enjoining Respondents from transferring him from LaSalle Correctional Center while

his § 2241 Petition is pending is DENIED.

      THUS DONE AND SIGNED in Chambers, this 9th day of September, 2020.



                                     _____________________________________
                                     DAVID C. JOSEPH
                                     UNITED STATES DISTRICT JUDGE
